19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
          Del Val Interview (Translation) (With Certification) Pg 1 of 10




                  i-e iiqiqxa
                                                                                                       [9 UNfl KOllVGIiSSANI
                                                                                                        sawiaa IVIONVNIJ do
                                                                                                   NOIlVOIiS3ANI 3H1 HOd 30lddC
                                                                                                      s.aoinoasoyd nvaiNao
                                                                                                             ioiaisia
                                                             OljOU                                     ivaaaad B H I do aoiddo
                                                                                                      -ivaaN30 s.aoinoasoad
                                                                                                                  r5d
            lDVJ-NI-A3NaOiJ.V 'Z3W93 SVM3iilN0D OCftiVDIii A9 OBWIVl^ '"?V'J.N3W3n2Z3aW3 QNV J.N3W39VNVW
            i.N3nnan«ld dO SSWISD 3HX HOd WIH ±SNI\/9V NOIlVSnDOV 3H1 dO 3HVMV aNV ' NOIXV9IJ.S3ANI
            asoNn SIDV 3Hi 5Niaav93a                 'MON 'bZWZ{.Z    Jsqwriu U O L I B D I ^ . H U B P I LBuoi-ssa^ojd
            qiLM SSL^.HUSpL Ot)M 'ISSOdNV SVaV9A3a OONVNtlSd H3AMV1 3SN3d3a SIH A8 OSi-SISSV QNV
  (5         '8SZ6Tt>K>N Jaqiunu OLLOJ qiiM 'sovoa aNV NOl±Vl»OdSNVa± dO iviavisaDSS a m Xq panssi.
             '3SN3Dn DNIAiaQ V H U M S3IdIlN3ai AlISViNfnOA 3H ±VH± :S3avnD3a 34 pJE6aj S 1.1)1 UL
            pus 'Z3W0D sv^aaiNOD oaavoia iNWIvndWCD 3 m Aq apBiu j!.nsMe[ a m u i 'pasnaaE SL 3L|
            tjDLLjM j o SIDE a q j j.o ajBMB Sutaq pue 'VZWZZZ Jaqmnu UOLJEDLJ uuapi. Leuo.Lssaj.ojd
            illLM s a y n u a p t OL)M 'JS/tweL P3!-J-!-LBnb J 0 "^L " ^ ssj6sp B IIILM 'ISSOdNV SVOVDASa
            oaNVNHSd a3AMVi 3SN3d30 s i q Aq paiSLSS? 'mOD• L!.BUUoqes~osuo[E [LBiiJa '88TZT8It'SS
            SUOltdSLaj 'AXID 0DIX3W NI 'Ot'^SO 3003 dIZ VdlVWICVflD VJQIVDIV 'ONIHOW 13 VINOICO
             ' l e d iN3wiavdv '16 asgwriN swvav n n c ae patpLmop ' u a z i i p NWIXSW 'snavDnddv
            ION 'anavonddv J.ON ' A J . I D ODIXSW UIOJJ. aApeu 'uoiiBdnDDo SB A3Naojj.v 'sajBsp B HILW
            ' i m a a v w 'pio sjeat x t 'aivw 'ssieiwoN      jaqiunu OLLO^ MILM 'savoa ONV NOixvi.aodSNvai
            do i v i a v i s a D s s s q i Aq panssi '3SN3Dn DNiAiaa E MILM p s L j i i u a p L pus "viaa3A3HD3
            I V A 13a OSNOIV ±0 SUIEU a m Aq saoB aq i B q i pajB[Dap aq 931J.J0 S L I U u i j u a s a j d
            a s s r r a v aqa fiutaq isajnpasojd LCULIULJD ^O apoo [ B U O I I B N aqa j o nz    puc A I X X UOLIDSS
            T£T 'UI    '9TX 'SIT 't-IT '£TT ' s a i B i s UBDixaw paij-un a q i ^.o uo.uru.nsuoD L^^Laiiod
            a m j.0 t J '8 uoi^aas OZ S B L D L U B ^O suoLsiAOjd a q j HILM aauEpjoDOE UL aasrDDV aqa
            j.0 MaLAjajUL UB J.0 BULISISUOD UOiaEBllSSAUL J-O I D B euiMOLLOj. s q i spjoDaj 'sswiaD
            WIDNVNId do N0I1V9I1S3ANI a q i JOj aaiiJO s.joinDasoJd 941 J.o Jaqmaui 'JOinDasoJd
            Sj-Lqnd pauetsjapun a q i '6X0Z -JEaA a q i j.o a3aw3id3S J-0 ABp pj£ a q i j.0 wd x i s
            x i s wd g o : 9 I B ' A J I O oDLxaw u i --vjaasASHDS I V A i s a OSNOIV assnDDv SHX DNiaavosa
                                                                                                             iDayia
                                                              /LLHVd a a i H l V dO 1VH1 yo XId3N3a NMO
               yi3Hx NO aaNiviao si xidoyd indMvnNn ao DNIHX x i D m i NV AaaHDvayi
            do asn HHX ao xiaDaa HDnoaHx - (S3DVM WHWINIW ooo'Oi NVHX aaow) anvad
                                                  •8T0Z-60/Z8Z00/a/s i-in/x/dQd-iD
                                                        :-0N aBISSOQ N0IXV9IXS3ANI
                                                                               XdlHS
                                              SXS3aaV ON 9 :'0N XINn N0IXV9IXS3ANI
                                D :3DIddO S.aOXfDaSOad 3HX dO ADN3DV N0IXV9IXS3ANI
            •sawiaD nviDNVNid do NoixvsixsaANi 3HX aod 33iddo s aoxn^ssoad nvaxN3D
       TI
                    AXID ODIX3W
               do XNawNiyaAOo
          Del Val Interview (Translation) (With Certification) Pg 2 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                       [9 IINH N0I1V9I1S3AN1
                                                                                                        SSWiaO IVIONVNId dO
                                                                                                   NOI1V9IXS3ANI 3HX aOd BOIddC
                                                                                                     s.aoxnaasoad ivaiNao
                                                                                                               loiaisia
                                                            OZl°fo                                    IVdSaSd 3HX dO SOIddO
                                                                                                     iva3N39 s.aoxnoasoad
                                                                                                            :spe3j jeifl |eas]
                                                                                                                  JGrOd
            saiuLja snotjas ajom JO auo j.o u o i j n a a s o j d 341 JOJ. uoissassod Am UL uoLiEmjoj.ui. LVZIA
            puB l u a p t j . j . a a q i qai-M BOIHO s, [BjauaD A a u j o n v a m dLaq 01 ssau6uj.n_LM Aw aAOJd
            I op s n q i -sasodjnd j a q i o JOJ. pasn m q AiLJOijinB XEJ a q i 01 nn^ Uj. pLEd i o u BJBM
            saojnosaj asaqi '3XIHM n i 9 OIVZNOD ±0 S U O L I D I U I S L U Aq 'jaAawoq I A J H S B D J I |BJ9p3d 3 m
            01 paMO X B I an|.BA peppv a q i Aed o i i s r u j . a m j.o SIBSSB a m UIOJJ. sosad UOLLLLIU OSZ
            isoaiLB j.o lunouiB UB paisanbaj ' J B B A I S B L jaquiaAON UL ' A I L D ODixaw UL S J B U B W ( . L A P
            JO u n o o i D L J i s i a puoDas a m j o xapui a m UL zi0Z/St'£ ssaaojd japun A:ndnj>|UEq
            paL.L.). BuiABq ' - A ' D ap " v a ap 'S oaD3N oao vaoavaodM3d AuBdiuo^ 341 i B q i UOLIBUIJOJUL
  CO
  10        puB aBpaL^ou5! BAEq OS LB I pur ' p a i s a n b a j SBM ISPJJ. a m qaLq/u JOJ. 33041 u s q i
  3
            l u a j a j j i p sasodjnd JOJ. saDjnosaj j.0 asn 941 SB qans 'pasnasE PUBIS 1 43L4M JO asoqi
            uBqi s n o u a s ajoiu sautuD j o uoLinaasojd a q i JOJ. UOLIEUIJOJUL LKpuassa aAeq 1 i s q i
            noA UIJOJUL 1 ' p a i j i i E j u i e j a q j a n a i . Am UL siuamaiBis Aiu 01 u o p i p p B UL puB 'saBsd
            SLq j o auo q3Ea uo qunqi i q B u Aui j o l u u d j a B u i j e q i paduiBis OSLE I ajaqw UL ' S I D E
            AIU H E UL asn 1 s a j n i s u B i s a q i aJE puc BuLipwpuEq Aui UL SJE Aaqi asnEDaq 'auo
            1SEL a q i j o uionoq I B puB siaaqs a q i j o auo i p e s j o ULBJEIU i q B p a q i uo jBaddB IB41
            sajniEuBis 341 auLiu aq o i pa6p3L«ou)(DB ButAeq puB 'sauipD [BpueuLd j o U O L I E B L I S S A U I
            JO aa.Ljjo s . j o m a a s o j d [.BJiua^ aqi 01 paL.Lj luaiunoop paiBpun Aiu s u e d SI.L J O
            q^Ba UL A J L I E J 1 IDE s i q i UL UB ' A B U J O U E asuajap a i E A p d Aui qBnojqi siuaiunaop qons
            01 SSSDDB pauLeB 1 'uaaiauLU puB puEsnoqi OMI 'SXOZ 'X jaqmaidas uo Bupeaq a q i
            a j o j a q i n q ' s p j o a a j uonefiiisaAUL aq* m ssaaae ou peq L I P 5 I aw!-l l ^ q i I E l e q i
            puB 'uaaiauLU puBsnoqi OAQ '6X02 'ZZ isnBnv uo paAtaoaj luauinoop E qBnojqi ' a D i j j o
            s . j o i n a a s o j d a m 01 uieBjEq Ea^d B JO [EAOdddB puB uoLiEDLLdds a q i paisanbaj 1 BDULS,,
                            :S3avnD3a 3H 'A3Na01XV 3SN3d3a SIH AS aSaiACtttd NOIXV9IXS3ANI 3HX dO
            saaoDsa S H X do AdOD v SVH S H XVHJ. aswaidNOD SNIAVH ONV 'SDNSQIAS SHX asd sv ' •an
             •3id '„sru3dwi oaD3N oao„ 'QNV -QXT "sxd '„sn33a oassN oao„ '-axn 'SXd '..snixaod
                   oa53N oao '-an    -axd '„snanvn oa33N oao., "axi 'SXd '..snwiad oaD3N oao,. do
                                                                                                             XDsyia
                                             AXaVd OaiHX V dO XVHX a0 XId3N38 NMO
               ai3HX NO aaNivxao si xidoad ind/vwiNn ao DNIHX XIDITII NV xaaHDvaax
            do asn 3HX ao xi3D3a HsnoaHx - (SHDVM wnwiNiw ooo'Oi NVHX aaow) anvad
                                                   •8TOZ-6O/Z8ZO0/CI/S I-in/X/dOd-ID
                                                                               :'ON
                                                               aaissoa NOIXVSIXSSANI
                                                                               XdlHS
                                                        sxsaaav ON 9 " O N XINO NOIXVDIXS3ANI
                                          3 :3DIddO S.aOXfDgSOad 3HX dO ADN3DV N0IXVDIXS3ANI
             •sawiao iviDNVNid do          NOIXVDIXSSANI SHX aod 3Diddo s aoxnDssoad nvaxN3D
       zx           AXID ODIX3W
               dO XN3WNaaAOD
          Del Val Interview (Translation) (With Certification) Pg 3 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                            19 IINH NOIXVOI1S3ANI
                                                                                                          SSWiaDHVlONVNIddO
                                                                                                      NOI1V9IXS3ANI 3HX HOd 30lddC
                                                                                                        s.aoxno3soad ivaxN30
                                                                                                                xoiaxsia
                                                               azjfri-x-                                 nva3a3d SHX JO soiddo
                                                                                                        nva3N30 s,aoxno3Soad
                                                                                                             rspeaj jeqj |B3S]
            ./
                                                                                   aw Aq peALaziej pus 'x3H3<faQ
            suoLlELloBaN j o dnojg 6UL>)JOM aqi j o j o i B u p j o o o 'saaLAjas BULLLLJQ puE U O L I B I J O L ^ J
            JOJ SIDBJIUOD j o jaBeuEW 'SLLOS waLBsnw opajjLV o j n u v Aq paufiis 'uaaiuaAas
            puBsnoqi OMI 'IIQZ              '9 Ai/it paiep AD ap i s ap ' s oaosN oao vaoavaodasd o i xswsd
            Aq iuas [Bsodojd a q i j o Adoa v " I : i u a s a j d i ' [esodojd s.xswsd j o aDUEidSDDE aqi
            pue ojBaN OJO 4iL« X3W3d q i i M suoLiELioBau a q i aiBJisuoiuap 01 -paajsap A[iuanb3sqns
            SBM q^Lqw puE 'Aoidnj)(UBq j o BUU^LJ a q i u i paisanbaj Apamaj LBUoisLAOjd a q i j o
            u o p B j n p aqi J O J x3W3d 01 i u a j a q i BuiBjeqD anupuOD 01 pus ' s j o i L p a j a JLaqi Aed 01
            l o u SE os dnojB OUBBN OJO a q i j o s j o i L p a j a a q i JO X3W3d 01 a a p o u j o u d AUB BULALB
            inoqiLM - A - D ap - v a ap "S oassN oao vaoovaodasd j o ADidnj^ueq aqi a^Lj 01 [ p u n o o
  co        aqi 01 papuaiuuiODaj '3XIHM T I D 01VZN0D J a « a L Aw i n paiBis ApBaj^E I SE 'jaAa/woq
  3
  cu         'Z3aivA ODm -v HSODIW QNV VNIOSN oyiAsax ' v soiavD ' o s v i a NiAass ISDNV ISHDIW
  c          •SJSS3W 'x3W3d Aq ajaM SE ' l u a s a j d ajaw i pue SVDMVA S V D S I I I A n3DNy isnoiw ' 3 X I H M H I S
            OIVZNOD ajaqw 'uaaiuaAas puBsnoqi OMI IXQZ '6 isnBnv uo xswad IB Bupaam B i e lunouiE
            IB41 paidaDDB 3XIHM 110 OHVZNOD 'JW,. -'aaMSNV -uaaiuaAas puBsno4i OMI ^X02 }sn6nv UL
            uijojiBLd j a d Aep AJBAB 'EDuauiv j o s a i e i s p a i i u n 341 j o j a p u a i iBBa^ OOT/OO s j e n o p
            puBsnoqi uaaix.Ls pajpunq auo 0O'OOS'9TT$ « paajfis ajaw p a j j a j a j noA SE i e q i s a i t j
            aqi j o luauiisnCpB pus u o p o n p a j a q i pBidaooe ojBaN OJO Moq A j p a d s asEatd ' l u a u a i B i s
            u a i i t J M jnoA j o a a j q i qdBjBBjed ' X L S 9 Jaqiunu aBBd UL luauiaisis a q i BuipjeBay "xsaid
                                                                                                               :SMO1[Oj
            SE ajB qo.LqM ' s u o p s a n b suopsanb >|SE 01 papaaDOJd uaqi J J B I S BupDE aqx .."P.IES uasq
            ApEaj^E sEq lEqM A J I J B L 3 O I AjEssaDau pamaap suopsanb aqi aiu >|SE UBD aDLjjo s t q i
            ' s u o p i p u o a asaqi japun 'uopsassod Am UL UOLIEWJOJUL aqi apLAOjd o i p a j m b a j IUE I
            SB saiup AUBUI SB s a p L j o q i n B luaiaduioD a q i I S L S S E PUB noA a j o j a q JBaddB 01 a^suapun
            1 IDE s u n "J- 'Aqw SL i s q i • • a n -aid '„snx3dwi oassN oao,, 'aNv -axn -sxd '..smsa
            oaD3N oao., ' ' a x n 'sxd '..snixaod oaD3N oao ' a n -sxd '..snanvi oa93N oao,. ' - a x i
                                                   '3Xd '..snwiad oaD3N oao., j o aiEise a q i pue 'AjnsBBJi LEjapaj
            aqi j o       l u a u i p i a p a q i 01 ' - A O ap • v a 3p 's oaosN oao vaoavaojasd A i p u a 1*631
            aqi SL SE    'paA[0Aui aq PLIIOD S I I H M I I D    OIVZNOD    'oa93N oao j o J O I D B J L P   LEjauaB a q i
                                                                                                                xD3aia
                                                  Axavd aaiHx v do XVHX ao xidaNaa NMO
                    ai3HX NO aaNivxao si xidoad indwvnNn ao DNIHX x i n m i NV Aaan^vsax
                 do asn 3Hx ao xiaDaa nsnoaHx - (SSOVM wnwiNiw OOO'OI NVHX aaow) anvad
                                                       •8T0Z-6O/Z8Z0O/a/S T-in/X/dOd-ID
                                                             :'ON aaissoa NOIXVDIXS3ANI
                                                                                     XdlHS
                                                   sxsaaav ON 9 : - O N xiNn NOIXV3IXS3ANI
                                     D :3Diddo s.aoxnoasoad 3HX do ADNSOV NOIXVDIXSSANI
                 •sswiaD nviDNVNid do NOixvoixsaANi SHX aod aDiddO s aoxn^asoad ivaxN3D
       £T
                      AXID ODIX3W
                   dOXN3WNa3AOD
                                          o
                                                  m\
          Del Val Interview (Translation) (With Certification) Pg 4 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                          [9XINnNOIlV9IXS3ANI
                                                                                                           sawiao nvioNVNid do
                                                                                                      NOIXVOIXS3ANI SHX aOd 30lddC
                                                                                                         s.aoxnoasoad ivaiNao
                                                                                                                xoiaxsia
                                                                                                         1Va3a3d3HXd0 30lddO
                                                               etjon                                     nva3N3Q aaoxnossoad
                                                                                                              :8pBaj jeq} |easl
       IC
                                                                                                    qdEjBEJBd ISJLJ
            aqi UL luamaiEis jnoA BuipjEBaa -'anod -aauapLAa paiEOiaqsj J O a s [ B j SBM a j a 4 l l E q i
            BuLnBjE 'ABaiEJis asuajap qons pasn aAeq Aaqi iiuLqi i puE pauuojuL aja/vi UIJ Ld ' d i n
             'NVAinns •s xavnHnftan nsnNvws NNinb a q i u i sjaAwEL 345 i° awos 'saA -asvisNV A B B I B J I S
            asuajap s i q i UL paA[OAU.L ajaw Aaqi j i puB )(JOA MSN UL SJBAMEL a q i Aq UMOU>| OSLE SBM
            1DEJ SLqi J L Aes 3seai.d ' s a p j E d pJLqx qiLM suopBjado j o suopEJB[Daa aAUEuijojui
            qBnojqi pauLEiqo SBM i e q i uopBUiJojuL a q i 4ij.« aaBLd UL ind SBM pauopuam noA
            i e q i ABaiEJis asuajsp aqi uo ' i q B p g a S l 2 d J-0 qdBjBBJEd puoaas a q i UL luamaiEis jnoA
  CO
            BuLpjeBaa - ' a a i H x -SXIHM OOSNXO OINOXNV ssoc pue 3XIHM H I D OIVZNOQ 'JW O I j a j a j 1
 <5'
             :a3MSNV ' O i j a j a j noA saLUBdmoa a q i j o S13SSB 3 q i BULBEUBW anupuoa 01 u o p e z p o q i n B
             leBai asoL pinon Aaqi 'pauopuam noA ADidnj5jUEq aqi JOJ B U L ^ L J uaqM i e q i MSU>|
            oqw 'luamaiEis jnoA j o uaAas ^o J3qiunu aBEd j o qdBjBBJEd I S E L a q i BuLpjeBaa "QNODSS
             •^saLi-J SjXSWSd UL punoj aq isnui luamnaop BIUBS aqi j o iuaui6pa|.M0U)pe LEUiBpo a q i
            jaASMoq ' - A ' D ap ' T a sp -s 0a93N oao vaoavaojasd j o s a D i j j o a q i UL SL luauinoop PLBS
            JO LEULBLJO 3 q i i s q i p a L j p e p aq p^noqs I L J s a p j e d aqi Aq m o p a p j a a s u o p B p o B a u
            341 UIOJJ siuauiaajBB aqi AD sp na a? "S oa93N oao vaoavaodaaa 01 puas o i paAjas qaj-qM
             ,
              X3W3d j o seDLAjas B U L L L P G pue uopBiLOL d X3 J O J SIOBJIUOD J O jaBeuEW 'SLLOS luaLEsnw
            opajjLV o j n u v Aq pauBp 'uaaiuaAas pussnoqi OMI '^XOZ '02 Jaquisidss paiep ZXOZ-eZI'
            -d3S39-d3VdD-VdO0-SVD0 luauinDop IVLOLJ.+O a q i JO AdOD •£ puB iSBLLJ S.XSWSd UL punoj
            3q isniu luauinaop pies j o LEULBUO s q i m q " A ' D ap - T a ap ' s oa93N oao vaoavaodasd
            j o S33LJJO aqi UL SL luauinsop pies j o iuaui6paLM0U)|DB L^LILBUO a q i i e q i A j p t L ^
            PLnoqs 1 IpaidaDDE SEM x3W3d Aq paiimiqns L e s o d o - l c i a q i Aqajaqw '"A'D ap - T a 3p
             ' s oa93N oao vaoavaoda3d j o a A p E i u a s a j d a j SB aiu Aq pauBp 'uaaiuaAas puBsnoqi OMI
             'ilOZ ' T I isnBnv paiBp 'saBEd OMI Z UL J a w a i B J O Adoo 'z i s a L i j s,X3W3d UL punoj
            aq isniu i d i a s a j j o iu3iii6paLMou>pB L B U L B U O a q i jaABMoq 'AD ap na ap ' s oaD3N oao
            vaoovaodUSd j o saDLjjo a q i UL S I luaiunDop p p s j o LEULBPO aqi l E q i XJLJBLD PLnoqs
            I qaiqM j o ' ' A ' D ap ' T a ap "S oa33N oao vaoavaodasa j o a A p e i u a s a j d a j L B6 aL SB
                                                                                                                xDsaia
                                                               Axavd aaiHx v do XVHX ao xidaNaa NMO
                 aiaHX N O aaNivxao si xidoad                indMvnNn ao DNIHX xiDimi NV Aaan^vsax
              do asn SHX ao xiasaa HDnoanx -                 CSSDVM wnwiNiw 000'01 NVHX aaow) anvad
                                                                    •8T0Z-60/Z8Z00/a/S T - m / X / d O d - I D
                                                                           :-ON asissoa NOIXVDIXSSANI
                                                                                                     XdlHS
                                                sxsaaav ON 9 :•ON XINO NOIXVDIXSSANI
                                  3 :3Diddo s.aoxnDasoad anx so ADNSDV NOIXVDIXS3ANI
              •sawiaD iviDNVNid do NOIXVDIXS3ANI anx aod 3Diddo s aoxnoasoad 1VaXN3D
       n
                      AXID ODIX3W
                 dO XN3WNa3A09
          Del Val Interview (Translation) (With Certification) Pg 5 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                  [9 XINH N0I1V9IXS3ANI
                                                                                                   SSINiaO IVIONVNId dO
                                                                                              NOIIVOIXSSANI 3HX aOd SOIddC
                                                                                                s aoxnossoadIVaXNSO
                                                                                                          xoiaxsia
                                                        QZ jo flf                                nvaaaas BHX do aoiddo
                                                                                                nvaaNao s.aoxnossoad
                                                                                                       :speaj jeqi |eas]
                                                                                                               dorsd
                                                            UL SJ311EW     LLALD JO U H O D I D p i S L Q    pUODBS
        aqi j o xapui. aqi UL Z X O Z / S K aLI-i Aoidnj^ueq aqi UIOJJ ' - A ' D ap ' T a ap 'S oassN oao
        vaoavaodasd i e q i BJEMB IUE I   'aawSNV i ' A i p ODLXBW UL s j a n e w L L A P J O U H O D I S U I S L Q
         puoDas aqi j o xapui. a q i UL STOZ/SfrS 3L.LJ A:>idnj>|uBq a q i UIOJJ u a a i q B p puesnoqi
         OMI 8X0Z JaquiaAON UL A^uajjno LEUOPBN OOX/OO sosad UOLLLLUI A I J I J puE pajpunq
         OMI OO'OOO'OOO'OSZS 0 1 asoLD lunouiE UB J O J I S H J X aqi j o saDjnosaj paisanbaj 'AD
         ap i a ap 'S oa93N oao vaoovaOda3d asodjnd 1B4M J O J MOU>) noA J L ABS ascBLd 'JSMSUB
         s n o p a j d a q i jnoA uo Bu.LMOLLOd 'NSASS -sasodjnd j a q i o JOJ paBuEjjs ajaM inq A J P S E S J I
         LEjapaj aqi o i pied 3q o i pasn iou ajaM saojnosaj asaqi 'SXIHM I I D OIVZNOD J O
         s u o p D n j i s u i . a q i uo 'jaAaMOH -psMo XEX pappv SHLBA aqi Aed 01 siunoose i s n j i a q i
        IUOJJ 'AauajjnD L^uopEN QOX/OO sosad UOLLLLIU A I J I J pue pajpunq OMI 00"000'000'OSZ$
        01 asoLO lunouJE UB paisanbaj Ausduioa PLBS 'JESA I S B L JaquiaAON UL                              *Aip
        ODLxaw UL s j a i i E w L L A P JO unoD i s p i S L O puoaas a q i j o xapuL a q i j o ZX0Z/S^£ 3L!-J
        A3idnj>|UEq a q i u.LqiLM i s q i ' ' A ' D ap - T a ap 's oa93N oao vaoavaodasd j o j a r n j j o LsBan
        j a t q D se u o p p o d Aui jo-asnBDaq 'MOU>) I --aSMSNV i o i J3J3J noA op S I S E J leqM ' i s n u x -
        a q i UIOJJ paisanbaj ajem Aaqi q^LqM J O J asoqi UIOJJ iU3J3jjLp sasodjnd J O J saajnosaj
        j o asn aqi BuLpJBBaj uotiBuiJOjui aAEq noA i e q i p a i B i s noA uaqM ' M a p j a i u i . a q i j o
        BuLuuLBaq a q i I B apeui luamaiEis a q i BuipjeBaa 'XIS -JBASU 'ON -*a3MSNV i S J O i p a j D
        OJBBN OJO a q i fiupuasaxdaj SUIJLJ MBL a q i Aq j o / p u e s a p u o q i n s UBDLXBW Aq A j a q u q
        JO u o p d n j j o ^ j o I D B AUB J O a6paLM0u>| i D a j i p peq noA auip AUB i e J L ABS asEBLd
         •3Aid -ON --asMSNV 'ssauLsnq 6 u LLO 341 uueq ALID3JLPUL JO ALIDSJLP 01 oa93N oao
        Odnas j o sjoiLpajD aqi qiLM a u p AUE I B papnLLOD 3AEq ' L E P L J J O j a q i o AUB JO ssBpnc
         ' s j o i n a a s o j d :>!.L9nd BuipnL^u.L 'LEDOL J O LEjapaj jaqisqw 'luauiujaAoB UBSLXBW 3 q i UIOJJ
        auoAuE JO L E P L J J O X3W3d AUB i s q i uopEDLpui. JO UOPEUIJOJUL ' L P l s p AUE J O aBpai.Mou>|
        l a a j L p psq noA '3XIHM n o OHVZNOD j o u o p s a j i p aqi japun 'oaD3N oao odnas J O J
        6UL>|JOM aja/vi noA auip a q i Bupnp J L ABS 3SB3Ld 'luamaiEis jnoA UL UBASS Z aBBd j o
                                                                                                            XDaaia
                                          Axavd aaiHx v do XVHX ao xidaNaa NMO
           aiaHX N O aaNivxao si xidoad mdMviNn ao DNIHX x i D m i NV Aaan^vaax
        do ssn 3HX ao xiaDaa HDnoanx - (SSDVM wnwiNiw OOO'OI NVHX aaow) anvad
                                               •8T0Z-60/Z8Z00/a/s T-m/x/dOd-iD
                                                                          "ON
                                                          aaissoa NOIXVDIXS3ANI
                                                                                                            XdlHS
                                           sxsaaav ON 9 :'ON xiNn NOIXVDIXSSANI
                             D :3Didd0 s.aoxn^asoad anx ao ADNSDV NOIXVDIXSSANI
         •sswiaD nviDNVNid do NOIXVDIXSSANI anx aoj aoiddo s aoxnDasoad nvaxN3D
   ST
              AXID ODixaw
           dOXN3WNa3AOD
          Del Val Interview (Translation) (With Certification) Pg 6 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                   l91INnNOIIV3IXS3ANI
                                                                                                    sawiao "ivioNVNid ao
                                                                                               NOIXV9IXS3ANI 3HX MOd 30lddC
                                                                                                 s.aoxnoasoad ivaxNSo
                                                                                                          xoiyxsia
                                                         OZ io 9^-                                nva3a3d 3H1 dO 30lddO
                                                                                                 nvasNso s.aoxnossoad
                                                                                                     - rspeaj jem |E3s]
                                                                                                              jarod
                                                                                                              r!5d
                                                                                                      „•3XVXS
          ox XNVM i m v Si SIHX " u o p e j E d a j p a A p a a j ApeaJiE 3ABq papuajjo aqi 'uLEBjEq ESL^
          E Aq PBJOABJ sq o i BBEUIEP a q i j o u o p e j e d a j a q i spjBBaj SE i s q i uopuaui o i l a B j o j
          iou pLnoqs i -QaDSN oao OdrtaD j o JBDI-JJO L^San jSLqD j o u o p t s o d s q i peq i p a i e i s
         'aABq i SB asnBsaq 'lusmaajSv apsjx aaJd aqi j o siujai UL AUECIUIOD a q i j o sjepLoqajBqs
          UEDuamv a q i j o I P S M B L aqi JOJ s p e q a q i SE paAjas puBisjapun i qDLqM 'AuediuoD
         aApDnpojd pauMO-siEis PLBS qiLM psq I L SIDEJIUOO a q i I D S J J E JO IB>|JEIU a q i UIOJJ oaDSN
          oao a>|Bi o i X3W3d puE oa93N oao j o sjoiLiaduiOD j a q i o BUOUIB uopdnjjOD j o SIDE J O
          SDUBisixa a q i inoqE aBpaL^OLDi i ^ a j L p aABq xON 00 I l E q i a i E i s 01 aj.Lsap Aui SL I L
           ' A i L B u p 'A'D j o n a ap ' s oa33N oao vaoavaodaad j o siunoD3B UBLSJOJ ajaw a j a q i
          i s q i jaquiauiaj i o u op i ' a m p i s q i I E asnsaaq 'ODLxaw UL lunosoe UB O I ALqsqojd
           ' 3 X I H M 3 i 9 OIVZNOD UIOJJ s j a p j o Bu.LMOLLOd ' A ' o ap - T a ap ' s oassN oao vaoavaodasd
         j o lunoDDB UB ox 'aSMSNV isuoLiDnJisuj. asoqM uo puB pajjnaDo i^nEjep a q i j a i j e
           '0X1 'SXd 9 N m i a a oaDSN oao j o siunoDDB a q i u i Aauoui aqi iuas SBM ajaqM 'MOUJJ noA
         J L ' A B S asBBLd 'SNIN 'oagsN oao 0dna9 j o JSDLJJO leBai jai-qo SE u o p p o d Aui IUOJJ
         pauuojuL SEM i SB 'siuno33E a q i UL 'eDpsuiv j o s a i e i s paiLun a q i j o AauajjnD 001/00
         sjeLL 0 P UO.LLLLUI usaiauLU 00'000'000'6T$ AL3lEuiLxojddB ajaw a j a q i MOU^ I 'SBA 'asMSNV
         i p a j j n a a o IUBAB i i n e j a p aqi amp a q i I E ' - Q X I 'SXd 9 N m i a a oa93N oao jo J siunoDDE
         aqi UL S33jnosaJ BJBM a j a q i J L 'MOU5| noA J L 'AES aseaLd "SNIN -XNVS Sfl aqi j o
         ApuajEdds 'EDLjauiv j o s a i E i s p s i i u n a q i UL ' - A ' D ap ' T a ap -s oa93N oao vaoavaodasd
         j o iuno33B UB ox -aSMSNV ioB AD ap i a ap 'S oa93N oao vaoavaodasd o i UBALB SJBMSUE
         s n o p a j d OMI jnoA UL pauopuaui noA saajnosaj aqi p i p ajaqM MOU>| noA J L AES asEBLd
          •XHOIS ' A - D J O - T a ap -s oa93N oao vaoavaodasd j o JBDLJJO L^Bai ja.iqo SE u o p t s o d
         Aui J O asnsaaq BJEMB UIB I qDLqw j o 'sasodjnd j a q i o J O J pasn ajaM i n q A j n s s a j i
          LEjapaj a q i o i pLEd aq o i pasn iou SJSM saDJnosaj asaqi '3XIHW 119 03VZN09 j o
         s u o p o n j i s u i 3 q l uo 'JSASMOH "anp XEX pappv an LEA a q i AEd o i siunoaae i s n j i a q i UIOJJ
         sosad UOLLLLIU OSZ o i asoi.3 lunoiue UB paisanbaj 'JEBA I S B L J3qiuaA0N u i ' A i p ODixaw
                                                                                                         xDaaia
                                           Axavd aaiHx v ao XVHX ao xidaNaa NMO
             aiaHX NO asNivxao si xidoad indMvnNn ao DNIHX X I D I H I NV AasnDvaax
          so 3sn SHX ao xiaDaa HDnoanx - (SSDVM wnwiNiw 000'OT NVHX aaow) anvad
                                                •8T0Z-60/Z8Z00/O/S I-m/x/dOd-ID
                                                      :"ON aaissoa NOixvDixsaANi
                                                                               XdlHS
                                            sxssaav ON 9 :"ON xiNn NOIXVDIXSSANI
                              D :3DIddO S.aOXnDSSOad 3HX dO ADN3DV NOIXVDIXSSANI
          •sawiao iviDNVNid ao NOIXVDIXS3ANI anx aod aDiddo s aoxnDasoad ivaxNaD
    91
                 AUD 0DIX3W
             dO XN3WNa3A09
          Del Val Interview (Translation) (With Certification) Pg 7 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                                                                                                 [9 XINn N0I1V3IXS3ANI
                                                                                                  S3WiaO IVIONVNId dO
                                                                                             NOI1V0IXS3ANI 3HX aOd 30lddC
                                                                                               s.aoxnoasoad ivaxNso
                                                                                                        xoiaisio
                                                                                                ivaaaad 3HX do aoiddo
                                                         ozjoa                                 nvasNSO s.aoxnoasoad
                                                                                                     :speaj jeqi |eas]
                                                                                                           fSd
                                                                 11 ' ^_ LJ ^
                                                                    v- 'V
                                                   lajnteuBig]
                                          S>|DLH zajad OUIUILXEW sajpuv         'JW
                                    BDLJJO s,J0in33S0Jd DiLqnd aqi j o luaBv
                                                                                             39Vd SHX dO NI9aVW
         3HX xv QSNOIS OSSfODV 3HX 'BuipBaj J B I J B qDiqw 'JBAMBL asuajap SLq j o aauasajd a q i
         UL puB ajnssajd LEJOIU J O LE^LsAqd AUB inoqiLM pajapuaj SEM UOLIBJELDBP s i q i i s q i
         s a i E i s aq ALLBULJ im.Lq uo puadap NsaaiiHD ssanx ONV 3diM s i q 'asMSNV ON 'AJELBS
         Aiqiuom SLq 0 1 a3MSNV ON ' S O O I I B I seq aq jaqiaqM 01 aaMSNV ON 'a3MSNV ON 'aiUBU)|3LU
         e SBq aq jaqiaqw 01 B3«SNV ON 'sasuBisqns j a q i o AUE J O sBnjp sasn aq jaqiaqM j o
         a3MSNV ON 'LoqooLE s>|upp aq jaqiaqm j o aSMSNV ON '033Bqoi LBPJBIUIUOD 6UL>JOUJS moqe
         a3MSNV ON aAEB aq os 'suopsanb L ^ s p s p E l s JBMSUE 01 a j p a p s i q ION SL I L i e q i
         s a i E i s aq 'sajnpaaojd (.euiuipD j o apoo LEUOPBN J O si pue i s a i E i s uBDixaw p a i p n a q i
         j o u o p m n s u o D L^3LiLL 0 d a q i ^o x a i s p j B uo passa - B I E I S O I SIUBM aq LL18 SL leqx
                                                                                                      xDaaia
                                           Axavd aaiHx v jo X V H X ao xidaNaa N M O
             aianx NO asNivxao si xidoad nnsMviNn ao D N I H X X I D I I I I NV AasHDVsax
          to ssn anx ao xiaDaa HDnoanx - (saDVM wnwiNiw ooo'OT NVHX saow) anvad
                                                *8TOZ-60/z8zoo/a/s x-in/x/dad-iD
                                                                            :"ON asissoa NOIXVDIXS3ANI
                                                                                                        XdlHS
                                                       sxsaaav ON 9 :'ON xiNn NOixvDixsaANi
                                      D    :3Diddo s.aoxnDssoad S H X S O ADNSDV NOIXVDIXSSANI
          •sawiaD nviDNVNid do            NOIXVDIXS3ANI anx aod aDiddo s aoxnDasoad nvaxNaD
    LI
                AXID ODixaw
            so XNawNaaAOO
          Del Val Interview (Translation) (With Certification) Pg 8 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
                     Aio oajxa^M jo 30j;snf jo iino3 jouadng aqjjo qsjUBds-qsiiSug jo JOJB|SUBJX lEioyjo
                          Ajtj ooixai^jo (suo Aixis) [9 JsquinfsL jajsany ^ R ^ lEJapaj^MB-] }« Aaaiojjv
                                                    Z3|UZU0J) BI3JBJ) JOpe.V|BS 3111 IBf
        /             0
            <J\ l\
                                                                                                                                             aSpsiMOu^f
       Am jo )S3q aqj oj sjaidmoD pue arm s; 'qsi]3U3 oj qsiueas UIOJJ UOIIB|SUBXI juasajd aqi jcqx
                                                                                                             :8UJAVO||OJ sqj AJJJJSD 'JOJBJSUBJX
       qsijSug-qsjUBdg SB Smpe \%\(yi 'ZZ q3JB|Al jo AJO oojxajM aqijo aoijsnf jo yno3 jouadng aq] jo (uiwjing
       ppiptif) piotpnf uiiBiog aqi jo 'uoipas sopoM 'jqSia AJJOJ aged uo apBiu uoijeoqqnd aqi oj iuipjoDOB)
                                                                                                                                               00
       yC)i3 oDixajAj aqjjo aoijsnf jo jjno3 jouadns aqi jo JOJBJSUBJX qsiiSug-qsmeds leioyjo V ^3                                              !X3ysi jo
       (auo Ajxis) [9 jaquinu jajsauy oiiqid lBjaPsH z ^ 8 ! vs Aaujowv 'zatBZUo^ epjef) JOpBAies amief
                                                                         •gjQj 'Q| jaquiajdas 'AJIQ oajxaj^
                          - (uaajauiu puBsnoq)-0/ki}/3uo A^JOJ pwpunq jqSis puesnoqj auo) 6I0t/I^8'T
                                                                    uoijeisueJi
                                                                 --iioi}B3ijtMa3                                                         —
                                                               xui ut03 mriuumittiLUiJ aimm
                                                               xw mas pwduanipvuo&afut
                                                                       £«6-50-ZS-iS
                                                                     M-M-K-SSft S
                                                                       xajpnf oniug
                                                                                                                           ;
                                                                                                                               Ty
                                                                          •3|CKljlM
                                     All^ o^us^ jo aaronf jo uniy^ JOuKlng aq) jo 1{sll]*d3>t|ti^u3 jo joiqsuiux [KiagjQ            ^   M v*
                                                        zaTYziMoo vpavo MOOVATVS awivf
          Del Val Interview (Translation) (With Certification) Pg 9 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
               ooixajM ap pepniQ B| ap eioijsnf ap jouadng [Bunqux I^P louedsg-saiSui JOjDnpwx oiuad
                                                                            A
       J^/ '   t,            ODixajAj ap pBpnQ B] ap oun A Bjuasas ojauinu ODiiqiVd jtpajjo^
                                                 zaiezuo^ eiajB^ jopF||BS aiuiEf
                                                                                                       EJSIA B| E aAnj anb |BUISUO jap japua^ua
       A jaqes |Ba| iiu E B)a|duioo A |aij sa :sa|3ui JB louedsj Buiotpj [ap uoioonpBJj aiuasajd E| an^)
                                                                                                                                aiuam3is o| JFJSUOO
       oSeq A ooyiyao 'JojonpBJX oju^d 3P JWUW iu» sp oioiojafa ua '(oqooiaaip |itu sop jap OZJBUI ap saj;ijuiaA
       |ap ooixdyj ap pvpuj vj ap moiisnf dp MUBdng jvunquj pp pioipnf uttdjoq [ap 'sosuy ap uoiaoas 'oqoo
       A Bjuajeno euiSud B| ua BpezqEaj uoiaBsqqnd ajUBipaui BJSUOO unSas) ODixajM ap pepm^ BI ap Bioijsnf ap
       jouadng [Bunquj^ |ap Bionstif ap uoiOBJjsiuiuipv E| ap JEqixny '|ogBdsg-sa|8ui iopnpBJx ojuaj ^ oaixap^
       ap pBpni3 B] ap oun A eiuasas ojauinu ooqqnj jopaxrco 'zaiezuoo e p j e ^ jopeAiBg auiief
                                             SAanaiaaip I;UI sop p p ajqiuajjdas ap zaip B 'OCHMJ^ ap pepnQ
                       (OAonupaip IJW sop/oun A Ejuaxena sojaapoqao |iiii) 6102/1^8'!
                                                                     uoijanpejx                                       -
                                                                    uoi3Baij!JJ33
                                                            nu Uitu vaidwimvhuojQofui                                    ^ ,
                                                                    iMI9-mi-«                                     1     ""
                                                                   EMS-tO-M-Si                                    ' ~ "7       f
                                                                   M-H-tf-SS-St                                     -- ' »
                                                                  M-«.-«-re-«s •                                     -'    0
                                                                                                                             y
                                                              oainjM ap pupciQ 'OIKO                                      •'    / - *-
                                                                                                                            J
                                                                    zaijnfonoag                                               f'x        (\
                                                      < 3 U i PP "P*! * ''yPPTdT " D 3 l » 3 ' " 3 )                                _
                                                               M I otpudsaa tor *KHi«a
                                                               Lousdag s^iSu) joianpuj,
                         0
                         *PC?W *P P'PnQ »( 9P tSZ o p w y u J ^ opuAUj jopsipa^] y o3<x?M *P P^pm^ «( »p |9 oMfqiid jopajjo^
                                                    zaryzNoo vjoavo aoovAivs awcvf
         Del Val Interview (Translation) (With Certification) Pg 10 of 10
19-01360-scc Doc 7-5 Filed 10/31/19 Entered 10/31/19 22:45:23 Exhibit 3-T-
